DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 has been placed in the record and partially considered by the examiner. The IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Copies of the cited foreign patent documents and non-patent literature publications have not been provided in this application or parent application 16/080311.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 5-7, 11-15, 20-21 and 26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-5, 7-8, 24, 26, 13, 15, 17 and 19, respectively, of prior U.S. Patent No. 11,290,983 B2 (hereinafter “Ashraf ‘983 patent”). This is a statutory double patenting rejection.  The claims of the instant application below are exactly the same as the corresponding claims of the Ashraf ‘983 patent.

Instant Application
Ashraf ‘983 patent
1. A method of controlling sidelink radio transmissions in a wireless communication network, the method comprising: 

a radio device receiving first sidelink control information from a further radio device; 
based on assistance information stored in the radio device and the received first sidelink control information, the radio device determining a configuration for transmission of second sidelink control information; 

based on the determined configuration for transmission of the second sidelink control information, the radio device receiving the second sidelink control information from the further radio device; and 

based on the received second sidelink control information, the radio device receiving a sidelink radio transmission from the further radio device.
1. A method of controlling sidelink radio transmissions in a wireless communication network, the method comprising:

a radio device receiving first sidelink control information from a further radio device;
based on assistance information stored in the radio device and the received first sidelink control information, the radio device determining a configuration for transmission of second sidelink control information;

based on the determined configuration for transmission of the second sidelink control information, the radio device receiving the second sidelink control information from the further radio device; and

based on the received second sidelink control information, the radio device receiving a sidelink radio transmission from the further radio device.
5. The method according to claim 1, wherein a first part of the configuration for transmission of the second sidelink control information is defined by the first sidelink control information and a second part of the configuration for transmission of the second sidelink control information is defined by the assistance information.
3. The method according to claim 1,
wherein a first part of the configuration for transmission of the second sidelink control information is defined by the first sidelink control information and a second part of the configuration for transmission of the second sidelink control information is defined by the assistance information.
6. The method according to claim 1, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
4. The method according to claim 1,
wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
7. A method of controlling sidelink radio transmissions in a wireless communication network, the method comprising: 

based on assistance information stored in a radio device, the radio device determining first sidelink control information, the assistance information relating the first sidelink control information to a configuration for transmission of second sidelink control information; 

the radio device sending the first sidelink control information to a further radio device; 

based on the configuration, the radio device sending the second sidelink control information to the further radio device; and based on the second sidelink control information, the radio device sending a sidelink radio transmission to the further radio device.

5. A method of controlling sidelink radio transmissions in a wireless communication network, the method comprising:

based on assistance information stored in a radio device, the radio device determining first sidelink control information, the assistance information relating the first sidelink control information to a configuration for transmission of second sidelink control information;


the radio device sending the first sidelink control information to a further radio device;

based on the configuration, the radio device sending the second sidelink control information to the further radio device; and
based on the second sidelink control information, the radio device sending a sidelink radio transmission to the further radio device.
11 The method according to claim 7, wherein a first part of the configuration for transmission of the second sidelink control information is defined by the first sidelink control information and a second part of the configuration for transmission of the second sidelink control information is defined by the assistance information.
7. The method according to claim 5,
wherein a first part of the configuration for transmission of the second sidelink control information is defined by the first sidelink control information and a second part of the configuration for transmission of the second sidelink control information is defined by the assistance information.
12. The method according to claim 7, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
8. The method according to claim 5,
wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
13. A computer program product comprising a non-transitory computer readable medium having program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 1.


24. A computer program product comprising a non-transitory computer readable medium having program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 1.
14. A computer program product comprising a non-transitory computer readable medium having program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 7.
26. A computer program product comprising a non-transitory computer readable medium having program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 5.
15. A radio device for a wireless communication network, the radio device comprising: 
a processor; and 

a memory coupled with the processor, the memory containing instructions executable by the processor whereby the radio device is operative to: 

receive first sidelink control information from a further radio device; 

based on assistance information stored in the radio device and the received first sidelink control information, determine a configuration for transmission of second sidelink control information; 

based on the determined configuration for transmission of the second sidelink control information, receive the second sidelink control information from the further radio device; and 

based on the received second sidelink control information, receive a sidelink radio transmission from the further radio device.
13. A radio device for a wireless communication network, the radio device comprising:
a processor; and

a memory coupled with the processor, the memory containing instructions executable by the processor whereby the radio device is operative to:

receive first sidelink control information from a further radio device;

based on assistance information stored in the radio device and the received first sidelink control information, determine a configuration for transmission of second sidelink control information;

based on the determined configuration for transmission of the second sidelink control information, receive the second sidelink control information from the further radio device; and


based on the received second sidelink control information, receive a sidelink radio transmission from the further radio device.
20. The radio device according to claim 15, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
15. The radio device according to claim 13, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.
21. A radio device for a wireless communication network, the radio device comprising: 

a processor; and 

a memory coupled with the processor, the memory containing instructions executable by the processor whereby the radio device is operative to: 

based on assistance information stored in the radio device, determine first sidelink control information, the assistance information relating the first sidelink control information to a 
configuration for transmission of second sidelink control information; 

send the first sidelink control information to a further radio device; 

based on the configuration, send the second sidelink control information to the further radio device; and 

based on the second sidelink control information, send a sidelink radio transmission to the further radio device.
17. A radio device for a wireless communication network, the radio device comprising:
a processor; and
a memory coupled with the processor, the memory containing instructions executable by the processor whereby the radio device is operative to:
based on assistance information stored in the radio device, determine first sidelink control information, the assistance information relating the first sidelink control information to a configuration for transmission of second sidelink control information;
send the first sidelink control information to a further radio device;
based on the configuration, send the second sidelink control information to the further radio device; and
based on the second sidelink control information, send a sidelink radio transmission to the further radio device.
26. The radio device according to claim 21, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.


19. The radio device according to claim 17, wherein the configuration for transmission of the second sidelink control information defines radio resources forming one of a search space for transmission of the second sidelink control information and/or multiple search spaces for transmission of the second sidelink control information and a priority order of the multiple search spaces.



Allowable Subject Matter
Claims 2-4, 8-10, 16-19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO2019/028847 A1 (Huang et al.) – discloses methods for transmitting a forward sidelink control information to a node, wherein a type of the forward sidelink control information is indicative of whether the node receives a sidelink data transmission or transmits sidelink data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413